DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered. 

Claim Status
The amendment of 12/02/2020 has been entered. Claims 1-8 and 10-27 are pending in this US patent application. Claims 11-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2019.
Claims 1-8, 10, and 26-27 are currently under examination and were examined on their merits.

Withdrawn Rejections
	All rejections of claim 9 set forth in the previous Office action are withdrawn in light of the amendment of 12/02/2020, which cancelled claim 9.
	The rejections of the claims under 35 U.S.C. 103 and the rejections on the ground of nonstatutory double patenting set forth in the previous Office action are withdrawn in light of the amendment of 12/02/2020, which amended claim 1 to recite that the cells aggregate without mechanical manipulation. Applicant’s argument that the previously cited references do not teach this limitation as set forth in the remarks of 12/02/2020 has been found persuasive, and new rejections have been presented below in light of the amended claims.

Information Disclosure Statement
	The information disclosure statements filed in this application on 09/15/2020, 10/07/2020, and 01/13/2021 have been received and considered.

Claim Interpretation
	Claim 1 recites a step of culturing the suspension of nanoparticles and/or microparticles and undifferentiated and/or substantially differentiated progenitor cells in a well having a defined shape “to form a self-assembled cell aggregate”. In this limitation, the positive method step is culturing the suspension of particles and cells, and “to form a self-assembled cell aggregate” represents the intended outcome of performing the recited culturing step. A clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See 

Drawings
Figures 6, 13, 14, 16, and 23 remain objected to for containing color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8, 10, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a plurality of the nanoparticles and/or microparticles" (emphasis added) in line 6.  There is insufficient antecedent basis for this limitation in the claim. As claim 1 does not mention nanoparticles or microparticles prior to this recitation, it is unclear to which nanoparticles and/or microparticles this limitation refers. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 1, rendering it indefinite.

Because claims 2-8, 10, and 26-27 depend from claim 1 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 1-8, 10, and 26-27 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted the limitation in question in line 6 of claim 1 to read “a plurality of nanoparticles and/or microparticles”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al., FASEB J. 17: 823-828 (2003), in view of US patent application 2002/0025308 filed by Costantino et al., published 02/28/2002.

Kojima teaches the production of an engineered tracheal equivalent composed of cylindrical cartilaginous structures lined with nasal epithelial cells. The cylindrical structure was formed by seeding cultured chondrocytes onto a matrix, which was wrapped around a cylindrical tube and cultured, followed by implantation into subcutaneous pockets on the backs of nude mice. Six weeks after the implantation, the cylindrical tube supports were removed, and epithelial cells were injected into the remaining cartilaginous cylinders. Four weeks after the injection of the epithelial cells, the implants were harvested and were found to have a distinct epithelial layer (see entire document, including page 823, left column, paragraph 1; cf. claims 1, 3, 4, and 5).

However, Kojima does not teach that the cylindrical cartilaginous cylinders are produced by mixing chondrocytes with microcarrier particles and culturing the cell-microcarrier aggregates in a mold to produce a cylindrical scaffold.

Costantino teaches methods of generating tissue in vitro with a cell/microparticle composition (see entire document, including page 1, paragraph 0006). The cell/microparticle composition is placed in a vessel suitable for cell growth. As the cells proliferate and adhere to the surfaces of the individual microparticles, a coherent mass of tissue is formed. In a particular embodiment, the cell culture chamber can have a specific shape and yield a coherent mass of tissue with that shape (page 1, paragraph 0006; cf. claim 1 [“…providing…cells; combining the…cells with a plurality of the…microparticles so that the…microparticles are dispersed and suspended with 
In a particular embodiment, chondrocytes were isolated and expanded in culture. The cultured chondrocytes were suspended with microparticles, and a suspension of the cells and microparticles were pipetted into multiwell plates. The microparticles and cells settled to the bottom of the plates. The cell/microparticle compositions generated tissue and glycosaminoglycans (page 10, paragraphs 0119-0127; cf. claims 1, 3-5, 10, and 27; as the cells and microparticles are simply pipetted into the wells and settle to the bottom, the tissue aggregates are produced “spontaneously…and without mechanical manipulation while in culture”; the Examiner notes that a culture medium e.g., the produced extracellular matrix] and noncartilaginous portions [e.g., the microcarrier], and so each of the aggregates would “define” these portions, and at least one aggregate would be expected to not have identical numbers of cells and microparticles as every other aggregate, which is sufficient to satisfy the limitation “differing mixtures of cells with or without…microparticles”).
The method of tissue generation using the cell/microparticle compositions offers advantages over known methods of in vitro tissue formation because a greater number of cells can be initially loaded into the culture chamber, thus producing the needed tissue in a shorter period of time. The microparticles in the culture medium provide a three-dimensional scaffold for growth, resulting in tissue that can more closely resemble the structure of native tissue and produces cartilage with a stronger extracellular matrix than tissue generated on a flat mesh or similar two-dimensional scaffold (page 2, paragraph 0014).

While Kojima does not teach that the chondrocyte cylinders are produced by a method of making and culturing chondrocyte-microcarrier aggregates in a cylindrical mold prior to injecting the epithelial cells into the cylinder to form a tracheal construct, it would have been obvious to one of ordinary skill in the art to do so because Costantino teaches that mixing chondrocytes and microparticles in a well with a defined shape is a 
Therefore, claims 1-8, 10, and 26-27 are rendered obvious by Kojima in view of Costantino and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting—Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21, 23, 26, and 2828 of copending Application No. 15/258666 (reference application) in view of Kojima et al., FASEB J. 17: 823-828 (2003), and US patent application 2002/0025308 filed by Costantino et al., published 02/28/2002. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19 and 21 of ‘666 recite a method analogous to that recited in instant claim 1 but discloses that the aggregate is scaffold-free and high-density. Claim 23 of ’666 is analogous to instant claim 3. Claim 26 of ‘666 is analogous to instant claim 6. Claim 19 of ‘666 is analogous to instant claim 7. Claim 28 of ‘666 is analogous to instant claim 8. 

However, the claims of ‘666 do not recite a step of seeding the self-assembled cell aggregate with a layer of epithelial cells to provide an epithelial lined tissue construct or forming the aggregates without mechanical manipulation.

As discussed above, Kojima teaches that chondrocytes can be cultured on tubular scaffolds to form cartilaginous cylinders that are then injected with epithelial cells to form tracheal constructs lined with an epithelial layer (see entire document, including page 823, left column, paragraph 1). Similarly, as discussed above, Costantino teaches that cell-microparticle mixtures can aggregate and form tissues without mechanical manipulation.

While the claims of ‘666 do not recite a step of seeding the self-assembled cell aggregate with a layer of epithelial cells to provide an epithelial lined tissue construct, it 

Therefore, instant claims 1, 3, and 6-8 are ‘rendered obvious’ by the cited claims of ‘666 in view of Kojima and Costantino and are provisionally rejected on the ground of nonstatutory obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 19, and 21 of copending Application No. 16/044182 (reference application) in view of Kojima et al., FASEB J. 17: et al., published 02/28/2002. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of ‘182 recites a method analogous to that recited in instant claim 1 but discloses that the aggregate is scaffold-free and high-density. Claim 19 of ‘182 is analogous to instant claim 6. Claim 21 of ‘182 is analogous to instant claim 7. 

However, the claims of ‘182 do not recite a step of seeding the self-assembled cell aggregate with a layer of epithelial cells to provide an epithelial lined tissue construct or forming the aggregates without mechanical manipulation.

As discussed above, Kojima teaches that chondrocytes can be cultured on tubular scaffolds to form cartilaginous cylinders that are then injected with epithelial cells to form tracheal constructs lined with an epithelial layer (see entire document, including page 823, left column, paragraph 1). Similarly, as discussed above, Costantino teaches that cell-microparticle mixtures can aggregate and form tissues without mechanical manipulation.

While the claims of ‘182 do not recite a step of seeding the self-assembled cell aggregate with a layer of epithelial cells to provide an epithelial lined tissue construct, it would have been obvious to one of ordinary skill in the art to do so because Kojima 

Therefore, instant claims 1, 6, and 7 are ‘rendered obvious’ by the cited claims of ‘182 in view of Kojima and Costantino and are provisionally rejected on the ground of nonstatutory obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.